           Case 1:19-cr-10081-IT Document 794 Filed 09/10/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                        )
                                                )
                v.                              )     No. 19-cr-10081-IT
                                                )
 DONNA HEINEL, WILLIAM                          )
 FERGUSON, AND JOVAN VAVIC,                     )
                                                )
                        Defendants              )

           GOVERNMENT’S SUPPLEMENTAL RESPONSE TO COURT ORDER

       The United States reports that the government and counsel for Defendant Donna Heinel

have conferred further but have unfortunately not narrowed the scope of their scheduling dispute.

       Counsel for Defendant Heinel reports that a December 6, 2021 trial date is no longer

favored.

       For the reasons previously stated, the government asks for relief from the Court’s Order

with respect to the production of exhibits, and Defendant Heinel requests that the Court not alter

its existing order as to production of exhibits by the government.

                                                       Respectfully submitted,

                                                       NATHANIEL R. MENDELL
                                                       Acting United States Attorney

                                                    By:/s/Kriss Basil
                                                       KRISTEN A. KEARNEY
                                                       LESLIE A. WRIGHT
                                                       KRISS BASIL
                                                       Assistant United States Attorneys
          Case 1:19-cr-10081-IT Document 794 Filed 09/10/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies will
be sent to those indicated as non-registered participants .

                                                     /s/Kriss Basil
                                                     Kriss Basil
                                                     Assistant United States Attorney




                                                 2
